The petitioner bases his application for a writ of certiorari upon the allegation that in the court below plaintiff's counsel orally accepted notice of his appeal and extended the time for stating the case. It is conceded that the record in that court does not show that an appeal was asked at the trial, or that any notice of an appeal was waived or accepted, or that the time for stating the case was extended. The plaintiff's counsel denies that he made any such agreement. *Page 203 
His denial puts an end to the matter, for we cannot undertake to decide between them, but must adhere strictly to the rule of this Court (No. 39) and follow the decisions heretofore made in the like cases, the latest of which is Sondley v. Asheville, 112 N.C. 694.
Motion denied.
Cited: Smith v. Smith, 119 N.C. 313.